Citation Nr: 1142449	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  11-18 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen a claim for 
service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota (RO).  


FINDINGS OF FACT

1.  The original claim of service connection for bilateral hearing loss was denied by rating decision in May 2001; the Veteran was notified of the decision in June 2001, and a notice of disagreement was received by VA in January 2002.   

2.  A Statement of the Case was issued in April 2002, which was not appealed.

3.  A claim to reopen, which was received by VA in February 2008, was denied in an unappealed rating decision dated in May 2008.  

2.  The evidence received subsequent to the May 2008 denial does not relate to the unsubstantiated fact indicating that the Veteran has a bilateral hearing loss due to service and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for a bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The May 2008 RO decision that denied service connection for a bilateral hearing loss is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 (2011).

2.  New and material evidence has not been received to reopen a claim for service connection for a bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in September 2010, prior to adjudication, that informed him of the requirements needed to reopen a claim based on new and material evidence.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional relevant private medical evidence was subsequently added to the claims files after the September 2010 letter.  

The Veteran was informed in the September 2010 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a veteran of the evidence and information that is necessary to reopen the claim and VA must notify a veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide a veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, VA to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

In this case, the VCAA notification letter provided to the Veteran in September 2010 complies with the holding in Kent.  In essence, this letter informed the Veteran that the claim was previously denied because the evidence showed that his current hearing loss is not related to noise exposure in service.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Although VA is not required to provide a medical examination in a new and material evidence case unless it is first determined that the claim is reopened, a VA examination was obtained in February 2011.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue on appeal.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran seeks to reopen a claim of service connection for a bilateral hearing loss, which he contends he incurred a result of noise exposure during military service.  However, the Veteran has not submitted new and material evidence to reopen the previously denied claim, and the appeal will therefore be denied.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has a hearing loss due to service.  

The issue of service connection for a bilateral hearing loss was originally denied by rating decision in May 2001 because the evidence did not show a hearing loss due to service noise exposure.  The Veteran was notified of the denial in June 2001, and a notice of disagreement was received by VA in January 2002; a Statement of the Case was issued in April 2002 but was not appealed.  The Veteran attempted to reopen his claim of service connection for a bilateral hearing loss in February 2008, which was denied by an unappealed rating decision in May 2008 because new and material evidence was not received.  The Veteran attempted to reopen the claim in September 2010, which was denied by rating decision in November 2010, and the Veteran timely appealed.

The evidence on file at the time of the May 2008 RO decision consisted of the Veteran's service treatment records, private treatment and evaluation reports dated in September 1996 and April 2000, VA evaluations dated in April and May 2001, and VA treatment reports dated in 2008 and 2009.   

Although the Veteran's service treatment reports are fire related, they are generally readable.  There are no complaints or findings of a hearing loss, and the Veteran's hearing was 15/15 for whispered voice on his discharge medical evaluation.

According to September 1996 reports from the Mayo Clinic, the Veteran had a history of gradually progressive bilateral hearing loss for many years.  He complained of a history of noise exposure in service, with worsening of hearing ever since.  An audiogram showed bilateral hearing loss with poor speech discrimination.

Private treatment reports dated in April 2000 reveal that the Veteran was using hearing aids for his progressive hearing loss.  The impression was six or greater year history of marked hearing loss.

It was noted on VA evaluation in April 2001, which included review of the claims files, that the Veteran had an approximately 25 year history of bilateral hearing loss, with noise exposure in service in a motor pool and when a ship exploded close to him.  He denied a hearing loss following the explosion.  Also noted was occupational noise exposure from air tools as a roofer and recreational noise exposure as an avid hunter in his youth.  The diagnosis was bilateral mixed hearing loss, moderate to profound.

According to a VA evaluation in May 2001, the Veteran had a moderate to severe bilateral hearing loss secondary to industrial noise exposure and firearms while hunting.  It was noted that no service connection was documented.

VA treatment reports dated from April 2008 to March 2009 reveal continued problems with loss of hearing; the Veteran was considered profoundly hard of hearing in March 2009.

The evidence received since May 2008 consists of information on a ship that exploded in Italy during World War II, a February 2011 VA evaluation report, and written statements by and on behalf of the Veteran.  

Evidence added to the file in September 2010 refers to the sinking of the Caterina Costa in Naples, Italy in March 1943 after an explosion apparently due to a fire.  The ship was loaded with arms and supplies and caused the pier to sink, damage and destruction to a number of buildings and ships in the area, and more than 600 deaths.

According to the February 2011 VA evaluation report by an audiologist, which included review of the claims file, the Veteran reported a bilateral hearing loss for over 40 years.  He reported military noise exposure, to include exposure to a ship explosion, without immediate hearing loss after the explosion.  The Veteran reported occupational noise exposure from air tools as a roofer and construction work.  He also reported recreational noise exposure from gunfire as an avid hunter in his youth.  An audiogram showed a profound sensorineural hearing loss in both ears.  The audiologist noted that there was no indication of a hearing problem in service and that the Veteran noted did not have a hearing loss immediately after his exposure to the ship explosion.  The audiologist also noted that the degree of hearing loss was not typical of "noise induced" hearing loss and that a significant loss from acoustic trauma would have been evidence at the time of the incident or at discharge.  Consequently, it was concluded that it was less likely than not that the Veteran's current bilateral hearing loss was due to service noise exposure.

The Board has reviewed the evidence received into the record since the May 2008 RO denial and finds that new and material evidence has not been submitted sufficient to reopen the claim for service connection for a bilateral hearing loss.

Although the evidence added to the claims file since May 2008 is "new" because it was not previously of record, it clearly does not contain any evidence which relates to "unestablished facts necessary to substantiate the claim."  

In other words, the additional evidence received since the May 2008 RO decision does not relate to the unestablished facts necessary to substantiate the claim by showing that the Veteran currently has a bilateral hearing loss due to service, so it does not raise a reasonable possibility of substantiating the claim.  Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that evidence of the claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service).  

Although the evidence received in September 2009 indicates that the Veteran was exposed to acoustic trauma from an explosion, the Board notes that the lack of previous evidence of noise exposure in service was not the reason for denial of the Veteran's claim.  Rather, the Veteran's claim was denied on the basis that hearing loss was not demonstrated until a number of years after service discharge and was not shown to be due to service noise exposure.  See Wade v. West, 11 Vet. App. 302   (1998) (holding that evidence of a causal nexus between an in-service event and a current disability is still required even when a veteran is shown to have participated in combat).  Moreover, the February 2011 VA examination report, which is based on a review of the claims file and examination of the Veteran, is against the claim.  

Accordingly, the Board finds that the claim for service connection for a bilateral hearing loss is not reopened.


ORDER

As new and material evidence has not been received, service connection for a bilateral hearing loss is not reopened; the appeal is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


